internal_revenue_service department of the treasury washington dg person to contact cy s my i teléphone number refer reply to op e ep t date jan significant index nos attn legend state a employer b plan_administrator c plan w plan x plan y plan z dear in response to your request for a private letter this is ruling dated correspondence dated submitted on your behalf by your authorized representative support of your request your authorized representative has submitted the following facts and representations as supplemented by additional and y in plan_administrator c is the plan_administrator of plan w employer b maintains plan w acting on behalf of employer b which is qualified under sec_401 of the internal_revenue_code code of state a cities counties or urban county governments or agencies political subdivisions or instrumentalities of state a which adopt plan w are eligible to participate in plan w participants and may elect to defer compensation in accordance with the terms and provisions of plan w individuals employed by employer b and employees pursuant to state a law employees of employer b state a cities counties or urban county governments or political subdivisions or instrumentalities thereof and members of state a pue page police are eligible to participate and accrue pension benefits under plan x plan y and plan z respectively participate in pian x plan y and plan z are considered members of each respective defined benefit pension_plan members and plan x plan y and plan z are qualified under sec_401 of the code employees who employer b has adopted plan w plan x plan and plan z for pursuant to the terms of plan x plan y the benefit of its eligible employees in order to provide funds for their retirement and plan z and in order to increase a member's benefit under plan x plan y and plan z service_credit may be purchased by members as permitted by state a statute a member may elect to purchase various types of service_credit benefit is based on years of credited service under plan x plan y and plan z enhance a member's benefit under plan x plan y and plan z therefore the purchase of service_credit will a member's normal retirement in order to permit in-service participants who may elect to increase their pension benefit under plan x plan y and plan z by the purchase of service_credit plan w has been amended to permit a participant to transfer elective_deferrals and rollover_contributions under plan w earnings directly to the trust of plan x plan y and plan z for the purchase of service_credit k transfers k transfer requests are anticipated to be made by participants prior to rather than upon retirement death disability or separation_from_service in both cases together with most of the the kk transfers will be held by the trust of plan xx plan y and plan z and be considered part of the transferring participant member's individual allowance account under plan x plan y and plan z the k transfers will be credited with annual interest in accordance with plan x plan y and plan z provisions pursuant to state a statute z have represented that k transfers will be subject_to withdrawal and distribution restrictions so that a member may not withdraw or receive a distribution of amounts representing k transfers prior to retirement death disability or separation_from_service the terms and provisions of plan x plan y and plan z the k transfers will be nonforfeitable under plan x plan y and plan based on the above you request the following letter rulings the amounts representing k transfers which are transferred by plan w on behalf of and at the direction of a participant to his member account under plan x y z in order to purchase service_credit for the member will not result in ordinary_income to the participant page a under sec_72 a of the code by reason of such transfer of the code pursuant to section the amounts representing k transfers which are transferred by plan w on behalf of and at the direction of a participant to his member account under plan x or z to purchase service_credit on behalf of the member under plan x impermissible actual distribution or a constructive distribution under sec_401 of the code nor will k transfers constitute a violation of the separate_accounting under sec_1 k - e y or will not constitute either an y the amounts representing k transfers which are transferred by plan w on behalf of and at the direction of a participant to his member account under plan x y or z a designated_distribution for the year of transfer subject_to_withholding requirements under code sec_3405 and tax reporting under sec_6047 of the code to purchase service_credit will not be considered with respect to ruling_request one sec_402 of the code provides that except as otherwise provided in this subsection any amount actually distributed to any distributee by any employees' trust described in sec_401 which is exempt from tax under sec_501 shall be taxable to the distributee in the taxable_year of the distributee in which distributed under sec_72 relating to annuities revrul_67_213 1967_2_cb_149 holds that where the interests of participants are transferred from a_trust forming part of one qualified_plan to a_trust forming part of another qualified_plan no amounts will be considered distributed or made available to the participants by reason of their transfer according to the facts presented a participant may elect to transfer in a plan-to-plan transfer elective_deferrals and rollover_contributions from plan w to plan x plan y or plan z since the elective_deferrals and rollover_contributions under plan w are transferred directly to the trust of plan x plan y and plan z they will not be treated as distributed to the participants therefore we conclude with respect to ruling_request one that the amounts representing k transfers which are transferred by plan w on behalf of and at the direction of a participant to his member account under plan x plan y or plan z in order to purchase service_credit for the member will not page result in ordinary_income to the participant under sec_72 the code pursuant to sec_402 of the code by reason of such transfer - of with respect to ruling_request two sec_401 b of the code provides in pertinent part that a qualified_cash_or_deferred_arrangement is any arrangement which is part of a profit-sharing or stock_bonus_plan a pre-erisa_money_purchase_plan or rural_cooperative_plan which meets the requirements of subsection a under which amounts held by the trust which are attributable to employer contributions made pursuant to the employee's election may not be distributable to participants or other beneficiaries earlier than separation_from_service death or disability or attainment of age and will not be distributable merely by reason of the completion of a stated period of participation or the lapse of a fixed number of years sec_1_401_k_-1 iv of the income_tax regulations as provides that the distribution limitations of paragraph d also stated in sec_401 b of the code generally continue to apply to amounts attributable to elective contributions including amounts treated as elective contributions that are transferred to another qualified_plan of the same employer or another employer thus the transferee_plan will generally fail to satisfy the requirements of sec_401 and this section if transferred amounts may be distributed before the times specified in paragraph d sec_1_401_k_-1 of the income_tax regulations sets in pertinent part the employee's retirement death forth the additional requirement for qualified cash or deferred arrangements of separate_accounting which is treated as satisfied if amounts held under the plan are treated as nonforfeitable and subject_to certain distribution limitations-- ie disability or separation_from_service or termination of the plan losses withdrawals and other credits or charges are separately allocated on a reasonable and consistent basis to accounts subject_to the nonforfeitability requirement and distribution limitations and to other accounts separate_accounting is not acceptable unless gains since it was held under ruling_request one above that transferred amounts would not be deemed to be distributed at the time of transfer such amounts also would not be considered as distributed under sec_401 of the code which are eligible for transfer by a participant are also nonforfeitable and subject_to the relevant restrictions of sec_1_401_k_-1 of the income_tax regulations amounts i n a e a d o page eon hence we conclude with respect to ruling_request two that the amounts representing k transfers which are transferred by plan w on behalf of and at the direction of a participant to his member account under plan x plan y service_credit on behalf of the member under plan x plan y plan z will not constitute either an impermissible actual distribution or a constructive distribution under section of the code nor will k transfers constitute a k b violation of the separate_accounting requirements under sec_1_401_k_-1 of the regulations or plan z to purchase or with respect to ruling_request three sec_3405 a of the code in pertinent part defines the term designated_distribution as any distribution or payment from or under an employer_deferred_compensation_plan sec_6047 of the code requires that the employer a plan from which designated distributions maintaining or the plan_administrator within the meaning of sec_414 of as defined in sec_3405 may be made make returns and reports regarding such plan to the secretary to the participants and beneficiaries of such plan and to such other persons as the secretary may be regulations prescribe no return or report may be required under the preceding sentence with respect to distributions to any person during any year unless such distributions aggregate dollar_figure or more it has been represented that no portion of the elective_deferrals or rollover_contributions used to purchase service_credit under plan x plan y or plan z will be distributed or made available to the participants at the time of the purchase of the service_credit instead these amounts are transferred directly from the trust under plan w to the trusts under plan x plan y or plan z that such purchase will not be considered a designated_distribution for the year of transfer subject_to_withholding requirements under sec_3405 of the code and would not be includible in gross_income distributed to the participants a form_1099 would not have to be filed in accordance with tax reporting under sec_6047 of the code thus we conclude with respect to ruling_request three also since these amounts were not the above rulings are based upon the assumption that plans x w at all relevant times y and z will be qualified under sec_401 of the code this ruling expresses no opinion as to the impact of these proposed transfers upon the qualified nor the continuing qualified status of the plans involved page in accordance with a power_of_attorney on file with this office a copy of this ruling is being sent to your authorized representative - yaccr a sincerely yours signed joyor b flozd joyce e floyd chief employee_plans technical branch enclosures deleted copy of letter_ruling notice of intention to disclose cc
